Exhibit 10.1

SUBSCRIPTION AGREEMENT

Acusphere, Inc.

500 Arsenal Street

Watertown, MA 02472

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1.             This Subscription Agreement (this “Agreement”) is made as of the
date set forth below between Acusphere, Inc., a Delaware corporation (the
“Company”), and the Investor.

2.             The Company has authorized the sale and issuance to certain
investors of up to an aggregate of [________] units (the “Units”), each
consisting of (i) one share (the “Share,” collectively the “Shares”) of its
common stock, par value $.01 per share (the “Common Stock”) and (ii) one warrant
(the “Warrant,” collectively the “Warrants”) to purchase _____ shares of Common
Stock (and the fractional amount being the “Warrant Ratio”), subject to
adjustment by the Company’s Board of Directors, or a committee thereof, for a
purchase price of $[____] per Unit (the “Purchase Price”), reflecting a price of
$___ per Share and $_____ per Warrant.  The Shares issuable upon the exercise of
the Warrants are referred to herein as the “Warrant Shares.”  The Warrant
Shares, together with the Shares and the Warrants, are referred to herein as the
“Securities.”

3.             The offering and sale of the Units (the “Offering”) are being
made pursuant to (1) an effective Registration Statement on Form S-3 (including
the Prospectus contained therein (the “Base Prospectus”), the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended),
that have or will be filed with the Commission and delivered to the Investor on
or prior to the date hereof and (3) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Securities and terms of the
Offering that will be filed with the Commission and delivered to the Investor
(or made available to the Investor by the filing by the Company of an electronic
version thereof with the Commission) along with the Company’s counterpart to
this Agreement.

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Units set forth below for the aggregate purchase price set forth below.  The
Units shall be purchased pursuant to the Terms and Conditions for Purchase of
Units attached hereto as Annex I and incorporated herein by this reference as if
fully set forth herein.  The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

5.             The manner of settlement of the Shares included in the Units
purchased by the Investor shall be determined by such Investor as follows (check
one):


--------------------------------------------------------------------------------




 

[____]            A.    Delivery by electronic book-entry at The Depository
Trust Company (“DTC”), registered in the Investor’s name and address as set
forth below, and released by American Stock Transfer & Trust Company, the
Company’s transfer agent (the “Transfer Agent”), to the Investor at the Closing
(as defined in Section 3.1 of Annex I hereto).  NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

(I)            DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE
CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT
CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR
ACCOUNTS WITH THE SHARES, AND

(II)        REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

THE CITIBANK PRIVATE BANK
666 Fifth Avenue, 5th Floor
New York, NY 10103
ABA # 021-000-089
Account Name: Thelen Reid Brown Raysman & Steiner, as escrow agent for the
account of Acusphere, Inc.
Account Number: 9970183478

— OR —

[____]            B.    Delivery versus payment (“DVP”) through DTC (i.e., the
Company shall deliver Shares registered in the Investor’s name and address as
set forth below and released by the Transfer Agent to the Investor through DTC
at the Closing directly to the account(s) at Cowen and Company, LLC (“Cowen”)
identified by the Investor and simultaneously therewith payment shall be made by
Cowen by wire transfer to the Company).  NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

(I)            NOTIFY COWEN OF THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

(II)        CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY

2


--------------------------------------------------------------------------------




 

MANNER.  IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE
UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER,
THE SHARES AND WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

6.             The executed Warrant shall be delivered in accordance with the
terms thereof.

7.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a NASD member or an Associated Person (as such term is defined
under the NASD Membership and Registration Rules Section 1011) as of the
Closing, and (c) neither the Investor nor any group of Investors (as identified
in a public filing made with the Commission) of which the Investor is a part in
connection with the Offering of the Units, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.  Exceptions:

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8.             The Investor represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the final Base Prospectus, dated ________ __, 2006,
which is a part of the Company’s Registration Statement, the documents
incorporated by reference therein, and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
receipt of this Agreement and the Prospectus Supplement (or the filing by the
Company of an electronic version thereof with the Commission) along with the
Company’s counterpart to this Agreement.

9.             No offer by the Investor to buy Units will be accepted and no
part of the Purchase Price will be delivered to the Company until the Company
has accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked by the Investor, without obligation or
commitment of any kind, at any time prior to the Company (or the Placement Agent
on behalf of the Company) sending (orally, in writing, or by electronic mail)
notice of its acceptance of such offer.  An indication of interest will involve
no obligation or commitment of any kind until this Agreement is accepted and
countersigned by or on behalf of the Company.

3


--------------------------------------------------------------------------------




 

Number of
Units:                                                                                                 

Purchase Price Per Unit:
$                                                                                  

Aggregate Purchase Price:
$                                                                             

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of:  December __, 2006

INVESTOR

By:                                                                                         

Print
Name:                                                                           

Title:                                                                                      

Address:
                                                                             

                                                                                               

Agreed and Accepted

this ___ day of December, 2006:

ACUSPHERE, INC.

By:                                                                                         

Title:

4


--------------------------------------------------------------------------------




 

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1.             Authorization and Sale of the Units.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Units,
which consist of the Shares and the Warrants.

2.             Agreement to Sell and Purchase the Units; Placement Agent.

2.1          At the Closing, the Company will sell to the Investor, and the
Investor will purchase from the Company, upon the terms and conditions set forth
herein, the number of Units set forth on the last page of the Agreement to which
these Terms and Conditions for Purchase of Units are attached as Annex I (the
“Signature Page”) for the aggregate purchase price therefor set forth on the
Signature Page.

2.2          The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3          Investor acknowledges that the Company has agreed to pay Cowen and
Company, LLC (“Cowen” or the “Placement Agent”) a fee (the “Placement Fee”) in
respect of the sale of Units to the Investor.

2.4          The Company has entered into a Placement Agent Agreement, dated
December __, 2006 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.

3.             Closings and Delivery of the Units and Funds.

3.1          Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares (and Units) set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor, (b) the Company shall cause to be delivered to the
Investor a Warrant to purchase a number of whole Warrant Shares determined by
multiplying the number of Shares (and Units) set forth on the signature page by
the Warrant Ratio and rounding down to the nearest whole number and (c) the
aggregate purchase price for the Units being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.

3.2          Conditions to the Company’s Obligations.  (a) The Company’s
obligation to issue and sell the Units to the Investor shall be subject to: (i)
the receipt by the Company of the

5


--------------------------------------------------------------------------------




 

purchase price for the Units being purchased hereunder as set forth on the
Signature Page and (ii) the accuracy of the representations and warranties made
by the Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Units will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied.  The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Units that they have agreed to purchase from the Company.

3.3          Delivery of Funds.

(a)           Delivery by Electronic Book-Entry at The Depository Trust
Company.  If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry at DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall remit by wire transfer the amount of funds equal to the aggregate
purchase price for the Units being purchased by the Investor to the following
account designated by the Company and the Placement Agent pursuant to the terms
of that certain Escrow Agreement (the “Escrow Agreement”) dated as of December
__, 2006, by and among the Company, the Placement Agent and Thelen Reid Brown
Raysman & Steiner LLP (the “Escrow Agent”):

THE CITIBANK PRIVATE BANK
666 Fifth Avenue, 5th Floor
New York, NY 10103
ABA # 021-000-089
Account Name: Thelen Reid Brown Raysman & Steiner, as escrow agent for the
account of Acusphere, Inc.
Account Number: 9970183478

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the conditions set forth in Section
3.2(b) hereof.  The Placement Agent shall have no rights in or to any of the
escrowed funds, unless the Placement Agent and the Escrow Agent are notified in
writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee.  The Company and the
Investor agree to indemnify and hold the Escrow Agent harmless from and against
any and all losses, costs, damages, expenses and claims (including, without
limitation, court costs and reasonable attorneys fees) (“Losses”) arising under
this Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent.  Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

6


--------------------------------------------------------------------------------




 

Investor shall also furnish to the Placement Agent a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).

Investor acknowledges that the Escrow Agent acts as counsel to the Placement
Agent, and shall have the right to continue to represent the Placement Agent, in
any action, proceeding, claim, litigation, dispute, arbitration or negotiation
in connection with the Offering, and Investor hereby consents thereto and waives
any objection to the continued representation of the Placement Agent by the
Escrow Agent in connection therewith based upon the services of the Escrow Agent
under the Escrow Agreement, without waiving any duty or obligation the Escrow
Agent may have to any other person.

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at Cowen to be credited with the Shares
being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Units being purchased by the Investor.

3.4          Delivery of Shares.

(a)           Delivery by Electronic Book-Entry at The Depository Trust
Company.  If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry at DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a Deposit/Withdrawal at
Custodian (“DWAC”) instructing American Stock Transfer & Trust Company, the
Company’s transfer agent, to credit such account or accounts with the Shares by
means of an electronic book-entry delivery.  Such DWAC shall indicate the
settlement date for the deposit of the Shares, which date shall be provided to
the Investor by the Placement Agent.  Simultaneously with the delivery to the
Company by the Escrow Agent of the funds held in escrow pursuant to Section 3.3
above, the Company shall direct its transfer agent to credit the Investor’s
account or accounts with the Shares pursuant to the information contained in the
DWAC.

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Cowen of the account or accounts at Cowen to be credited with the Shares
being purchased by such Investor.  On the Closing Date, the Company shall
deliver the Shares to the Investor through DTC directly to the account or
accounts at Cowen identified by Investor and simultaneously therewith payment
shall be made by Cowen by wire transfer to the Company.

4.             Representations, Warranties and Covenants of the Investor.

The Investor represents and warrants to, and agrees with, the Company and the
Placement Agent that:

7


--------------------------------------------------------------------------------




 

4.1          The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date and (c) in
connection with its decision to purchase the number of Units set forth on the
Signature Page, has received and is relying solely upon the Disclosure Package
and the documents incorporated by reference therein.

4.2          The Investor acknowledges that (a) no action has been or will be
taken in any jurisdiction outside the United States by the Company or the
Placement Agent that would permit an offering of the Units, or possession or
distribution of offering materials in connection with the issue of the
Securities in any jurisdiction outside the United States where action for that
purpose is required, (b) if the Investor is outside the United States, it will
comply with all applicable laws and regulations in each foreign jurisdiction in
which it purchases, offers, sells or delivers Securities or has in its
possession or distributes any offering material, in all cases at its own expense
and (c) the Placement Agent is not authorized to make and has not made any
representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Units, except as set forth or
incorporated by reference in the Base Prospectus or the Prospectus Supplement.

4.3          The Investor acknowledges that (a) the Investor has full right,
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (b) this
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).

4.4          The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice. 
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Units.

4.5          Since the date on which the Placement Agent first contacted such
Investor about the Offering, it has not engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving the Company’s securities).  Each Investor covenants
that it will not engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.  Each Investor agrees that it will not
use any of the Units acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws.  For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or

8


--------------------------------------------------------------------------------




 

not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

5.             Survival of Representations, Warranties and Agreements; Third
Party Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor.  The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.

6.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electric confirmation of receipt and will be delivered and addressed as
follows:

(a)                      if to the Company, to:

Acusphere, Inc.

500 Arsenal Street

Watertown, MA 02472

Attention:  John F. Thero

Facsimile:  (617) 926-3605

with copies to:

Goodwin Procter, LLP

53 State Street

Boston, MA 02109

Attention: Lawrence S. Wittenberg, Esq.

Facsimile: (617) 523-1231

(b)       if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

7.             Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

9


--------------------------------------------------------------------------------




 

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

10.          Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

12.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement, together
with the Prospectus Supplement (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of Units to such Investor.

13.          Press Release.  The Company and the Investor agree that the Company
shall issue a press release disclosing the material terms of the Offering prior
to the opening of the financial markets in New York City on the business day
immediately after the date hereof.

14.          Termination.  In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

10


--------------------------------------------------------------------------------


 

EXHIBIT A

ACUSPHERE, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

 

The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:

 



2.

 

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

3.

 

The mailing address of the registered holder listed in response to item 1 above:

 

 

4.

 

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

5.

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

 

6.

 

DTC Participant Number:

 

 

7.

 

Name of Account at DTC Participant being credited with the Shares:

 

 

8.

 

Account Number at DTC Participant being credited with the Shares:

 

 

 


--------------------------------------------------------------------------------